            Case 3:19-cv-01183-KAD Document 26 Filed 08/19/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT




HABIB OLAPADE
                Plaintiff,                                  Date: August 19, 2019
       v.                                                   Case No: 3:19-cv-01183-KAD
YALE LAW SCHOOL
                Defendant


                             Plaintiff’s Motion For Voluntary Dismissal
         Plaintiff hereby files this Motion for Voluntary Dismissal. Plaintiff has made several
efforts to serve process on Defendant but has been unable to successfully serve any of its officers
or agents.


Respectfully Submitted,
Habib Olapade
16160 Keith Harrow Blvd. Apt. 108
Houston, Texas 77084
281-550-7786
habib3355@outlook.com
